COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-322-CR


HUSSEIN ALI TAWIL                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

            FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Hussein Ali Tawil entered an open plea of guilty to felony

driving while intoxicated (DWI), signing a judicial confession. The trial court

found him guilty and after a hearing, sentenced him to five years’ confinement

in the Institutional Division of the Texas Department of Criminal Justice.




      1
          … See Tex. R. App. P. 47.4.
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. Although Appellant was given an opportunity to file a brief,

he has not done so.

      After an appellant’s court-appointed counsel files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record.3 Only then may we grant counsel’s motion to withdraw.4 Because

Appellant entered an open plea of guilty, our independent review for potential

error is limited to potential jurisdictional defects, the voluntariness of his plea,




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      4
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351–52
(1988).

                                         2
error that is not independent of and supports the judgment of guilt, and error

occurring after entry of the guilty plea. 5

      We have carefully reviewed counsel’s brief and the record. We agree

with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that arguably might support the appeal. 6 Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.


                                                PER CURIAM


PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 12, 2009




      5
          … See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003).
      6
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005).

                                         3